DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination (RCE) filed on 6/8/2022. Claims 1-13 and 15-17 are pending in the case.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10-13 and 15 are rejected 35 U.S.C. 103 as being unpatentable over Loughran (US 20190132438 A1) in view of Ahuja et al. (US 20160094495 A1, hereinafter Ahuja) and Gorczowski et al. (US 20100064375 A1, hereinafter Gorczowski).

With regard to claim 1, Laughran teaches a method of displaying content items (“the invention there is provided a messaging application for use on electronic devices, each electronic device having a display and a connection to a communication system, wherein the application has two modes, a first mode in which the symbols of text messages are concealed and a second mode in which the symbols of a text message are displayed,” paragraph 0009), the method comprising:
receiving encrypted content items in a chronological sequence (“FIG. 3 illustrates the recipients smart phone 1.1 illustrates the recipients smart phone 1.1 on receipt of a message.” Paragraph 0052, Fig. 8 messages 3 and 7 are displayed in a chronological sequence),
decrypting the encrypted content items to obtain decrypted content items (Fig. 3 and Fig. 8 “Messages received are automatically shown in the "conceal text" mode.” Paragraph 0052, “FIG. 12 illustrates setting provided by the application.  The application provided for the user to be able to turn off the "conceal text" mode.  This could be useful where one party to an exchange of messages in located where it is not necessary to conceal messages received or sent but the other party is in a location that does require such concealment.” Paragraph 0063, “The text message may be written in either the first mode or the second mode. It is preferred that, the algorithm has a default setting to display a received message in the first mode” Paragraph 0015-0016):
for each of the decrypted content items, generating a place holder, wherein each place holder is generated as symbols so that the place holder has an appearance of a scrambled version of the respective decrypted content item upon displaying (In Fig. 8, messages 3 and 7, each generated with star symbols having the same appearance as the actual messages, i.e. the same number of symbols in each character string representing a word); 
displaying of a display sequence, in order of the chronological sequence, of the respective place holder in place of each of the decrypted content items (Fig. 8 messages 3 and 7 are displaying in a chronological sequence); and,
in response to a user input, displaying of the respective decrypted content item in place of one or more of the place holders (“FIG. 4 illustrates what happens when the recipient presses the "conceal text" icon 6.1.  The message is revealed, showing that the message has been sent by "Office" and that the message is, "where are the office keys".” Paragraph 0053).
Loughran teaches replacing the messages received with asterisk (star) symbols (Loughran Fig. 8). However, Loughran does not appear to expressly teach wherein each place holder is generated as a sequence of symbols.
Ahuja teaches wherein each place holder is generated as a sequence of symbols (“FIG. 4GG …The text 4026 is displayed in the message 4002-2 in accordance with the "rapper style" effect, and thus is displayed as text 4026-H, in which for each of one or more words in the original text 4026-A, characters are added, substituted, or removed.  Thus, in FIG. 4GG, the text 4026-H is "Can I join you meeting you somewhere?" (the ending "g" in "meeting" is removed).  In some implementations, the additions, substitutions, and removals are done in accordance with one or more predefined rules or a predefined grammar.  The rules or grammar may be predefined so that the resulting text mimics the verbal style of rappers or hip-hop artists.  For example, the grammar may specify that the upper case "S" is substituted with a dollar sign "$," that certain characters or character combinations are substituted for their all-upper-case counterparts, and that for certain characters or character combinations one or more characters are removed or one or more characters are added after the certain character or character combination.” Paragraph 0076, “the descriptions of the implementations with respect to FIGS. 4A-4NN above are applicable to received messages also.” paragraph 0083 last sentence. Note: examiner found that Fig. 4A-4PP pertinent..).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loughran to comprise wherein each place holder is generated as a sequence of symbols. One would have been motivated to make such a combination to provide alternative methods to keep information confidential.  
Loughran and Ahuja do not appear to expressly teach wherein the decrypted content items are displayed at different times, such that only the most recent decrypted content item is displayed in place of one or more of the place holders.
Gorezowski teaches wherein the decrypted content items are displayed at different times, such that only the most recent decrypted content item is displayed in place of one or more of the place holders (Paragraph 0035-FIGS. 4a, 4b, 4c, and 4d are example illustrations of a user interface 400 receiving data entries with confidential information and the obscured data entries may be unlocked at different times, i.e. the place holders are displayed until a user input is received to unlock the data entries individually).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loughran and Ahuja to comprise wherein the decrypted content items are displayed at different times, such that only the most recent decrypted content item is displayed in place of one or more of the place holders. One would have been motivated to make such a combination to provide a user with a highly secure and highly usable system for entering, viewing, and editing data (Gorezowski paragraph 0005 last sentence).

With regard to claim 2, Laughran teaches the method according to claim 1, Laughran does not appear to expressly teach wherein displaying the respective content item in place of one or more of the place holders comprises displaying an animation of the place holder turning into the content item.
Ahuja teaches wherein displaying the respective content item in place of one or more of the place holders comprises displaying an animation of the place holder turning into the content item (“in the message 4002-2, when there is a transition from displaying a non-original message text (e.g., text 4026-B, 4026-C, etc.) to displaying the original message text (e.g., text 4026-A), an animation of the transition, showing characters flying into place to reveal the original text 4026-A, is displayed.” Paragraph 0084, “Fig. 4KK “In response to the tap on the message 4002-2, the characters in text 4026-I move (e.g., come together) and re-arrange automatically (e.g., in an animation) into the original text 4026-A in the message 4002-2, as shown in FIGS. 4LL-4NN.” Paragraph 0081, 0084).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loughran to comprise wherein displaying the respective content item in place of one or more of the place holders comprises displaying an animation of the place holder turning into the content item. One would have been motivated to make such a combination to provide alternative methods to keep information confidential.  

With regard to claim 3, Laughran teaches the method according to claim 2, Laughran does not appear to expressly teach wherein at least one of the content items and the respective at least one place holder comprise text and displaying an animation comprises progressively changing symbols of the place holder text into symbols of the content item text over a period of time.
Ahuja teaches wherein at least one of the content items and the respective at least one place holder comprise text and displaying an animation comprises progressively changing symbols of the place holder text into symbols of the content item text over a period of time (Fig. 4KK “In response to the tap on the message 4002-2, the characters in text 4026-I move (e.g., come together) and re-arrange automatically (e.g., in an animation) into the original text 4026-A in the message 4002-2, as shown in FIGS. 4LL-4NN.” Paragraph 0081, 0084).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loughran to comprise wherein at least one of the content items and the respective at least one place holder comprise text and displaying an animation comprises progressively changing symbols of the place holder text into symbols of the content item text over a period of time. One would have been motivated to make such a combination to provide alternative methods to keep information confidential.  

With regard to claim 4, Laughran teaches the method according to claim 3, Laughran further teaches wherein the at least one respective place holder comprises a random sequence of symbols replacing at least a portion of the content item (For example, Fig. 8 displays a non-user generated symbol, an Asterix, “one word within a message may be concealed with the rest visible.” Paragraph 0011). Furthermore, Ahuja teaches for each of one or more words in the original text 4026-A, characters are added, substituted, or removed (Ahuja paragraph 0076).

With regard to claim 10, Loughran teaches the method according to claim 1, Loughran further teaches comprising receiving a new content item, decrypting the new content item and causing display of the new content item as a new item in the display sequence (Fig. 8, new message 7).

With regard to claim 11, Loughran teaches the method according to claim 10, Loughran further teaches comprising, in response to receiving the new content item, displaying a place holder in place of the previously most recent content item, wherein the place holder has an appearance of a scrambled version of the previously most recent content item (Fig. 8 concealed messages in chronological order that have the same appearance as the actual messages are displayed in chronological order. In practice, and as recognized by those of ordinary skill in the art, place holders are displayed in place of previously displayed message if an event has occurred).

With regard to claim 12, Loughran teaches the method according to claim 1, Loughran further teaches wherein each content item is a message item in a messaging application or service (“The application of the invention may be used in internet based messaging applications, email messages, sms messages, etc.” paragraph 0027).

Claim 13 reflects a system embodying the limitations of claim 1 therefore the claim is rejected under similar rationale. 

Claim 15 recites tangible computer readable medium or media encoding computer code instructions which, when executed on a computing device, implement a method according to claim 1 therefore the claim is rejected under similar rationale. 

Claims 5 and 7 are rejected 35 U.S.C. 103 as being unpatentable over Loughran in view of Ahuja et al., Gorczowski et al., and Janajri et al. (U.S. 2015/0007351).

With regard to claim 5, Loughran teaches the method according to claim 2, Loughran does not appear to expressly teach wherein at least one of the content items and the respective at least one place holder comprise an image and displaying an animation comprises displaying a sequence of images combining the place holder and content item linages and fading from the place holder image to the content item image.
Janajri teaches wherein at least one of the content items and the respective at least one place holder comprise an image ([0016] The masked message object can, for instance, be the text message, or the image, or the video, augmented using a display masking function. The display masking function can, for example, be an action performed on the text message, image, or video such as, but not limited to, blurring, visual encryption, redacting, replacing characters, coloring, jumbling, replacing message, image or video with a random object, animating, picture replacement, or some combination thereof) and displaying an animation comprises displaying a sequence of images combining the place holder and content item linages and fading from the place holder image to the content item image ([0028] In some embodiments, the message masking function includes a capability of performing at least one of the functions selected from the group consisting of: blurring, redacting, replacing characters, coloring, jumbling, animating, picture replacement, replacing the masked message object with another object; [0085] The masking of the text message can be done by a number of functions such as, but not limited to, blurring the text, redacting the text, replacing characters in the text with other characters that are randomly chosen or are from different alphabets than the original text, coloring the text so that it matches and is therefore indistinguishable from the background of the text, jumbling the characters in the text so that the message is garbled and unintelligible, animating the characters of the text so that their constant motion renders them unintelligible, or picture replacement, i.e., replacing one or more characters with a block of pixels that may represent an image or a portion of an image, or some combination thereof, or replacing the entire message object with another object).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loughran to comprise wherein at least one of the content items and the respective at least one place holder comprise an image and displaying an animation comprises displaying a sequence of images combining the place holder and content item linages and fading from the place holder image to the content item image. One would have been motivated to make such a combination to provide a secured messaging system.

With regard to claim 7, Loughran teaches the method according to claim 5, Loughran does not appear to expressly teach wherein the image of the at least one content item is a preview of a larger image or a frame of a video.
Janajri teaches wherein the image of the at least one content item is a preview of a larger image or a frame of a video (Figs. 4A-4B; [0021] In a further preferred embodiment of the invention, when a recipient has received a plurality of masked message objects, the recipient can preview the messages by an action such as, but not limited to, a vertical swipe on the touch screen in a vicinity of the masked message objects; [0041] In some embodiments, the recipient device receives a plurality of masked message objects, at least some being displayed such that the messages are unreadable, and wherein a recipient previews the masked message objects by revealing headings or key words of the messages by touching the touchscreen of the recipient message device; [0079]).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loughran to comprise wherein the image of the at least one content item is a preview of a larger image or a frame of a video. One would have been motivated to make such a combination to provide a secured messaging system.

Claims 8-9 and 16-17 are rejected 35 U.S.C. 103 as being unpatentable over Loughran in view of Ahuja et al., Gorczowski et al., and Meyer et al. (US 20140047560 A1, hereinafter Meyer).

With regard to claim 8, Loughran teaches the method according to claim 1. Laughran does not appear to expressly teach wherein the user input comprises a scroll command to scroll the display sequence.
Meyer teaches the user input comprises a scroll command to scroll the display document (“The secure document view may react to the eye movement of the user, such as scrolling the document as the user's eye gaze direction shifts, distorting or blocking the document from view if the user looks away from the viewer, and the like.” Paragraph 0103).
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loughran to comprise such that the user input comprises a scroll command to scroll the display sequence. One would have been motivated to make such a combination to provide a secure collaborative exchange environment – Meyer paragraph 0004.

With regard to claim 9, Loughran teaches the method according to claim 8, Laughran further teaches wherein causing display of a respective content item in place of one or more place holders comprises causing display of the respective content item in place of the one or more place holders for one or more most recent content items in the display sequence (“FIG. 4 illustrates what happens when the recipient presses the "conceal text" icon 6.1.  The message is revealed, showing that the message has been sent by "Office" and that the message is, "where are the office keys".” Paragraph 0053 and FIG. 8).

With regard to claim 16, Loughran teaches the method according to claim 1. Laughran does not appear to expressly teach wherein the user input is one of: 
a request to scroll the display,
a swipe gesture on a touch screen of the display to scroll the display: 
a tap on a touch screen area taken up by the display or a specific button to scroll the display;
a key press on a key board to scroll the display, 
a mouse click to scroll the display, 
a voice command to scroll the display;
a user interaction starting or opening an application or service; or 
an input switching to an application or service already running
Meyer teaches a request to scroll the display (“The secure document view may react to the eye movement of the user, such as scrolling the document as the user's eye gaze direction shifts, distorting or blocking the document from view if the user looks away from the viewer, and the like.” Paragraph 0103).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loughran to comprise such that the user input comprises a scroll command to scroll the display sequence. One would have been motivated to make such a combination to provide a secure collaborative exchange environment – Meyer paragraph 0004.

With regard to claim 17, Loughran each the system according to claim 13. Loughran does not appear to expressly teach wherein the user input is one of: 
a request to scroll the display,
a swipe gesture on a touch screen of the display to scroll the display: 
a tap on a touch screen area taken up by the display or a specific button to scroll the display;
a key press on a key board to scroll the display, 
a mouse click to scroll the display, 
a voice command to scroll the display;
a user interaction starting or opening an application or service; or 
an input switching to an application or service already running
Meyer teaches a request to scroll the display (“The secure document view may react to the eye movement of the user, such as scrolling the document as the user's eye gaze direction shifts, distorting or blocking the document from view if the user looks away from the viewer, and the like.” Paragraph 0103).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loughran to comprise such that the user input comprises a scroll command to scroll the display sequence. One would have been motivated to make such a combination to provide a secure collaborative exchange environment – Meyer paragraph 0004.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Ahuja et al., Gorczowski et al., Janajri et al. (U.S. 2015/0007351), and Dai Zovi (U.S. 2016/0125181).

With regard to claim 6, Loughran teaches the method according to claim 2. Janajri teaches the respective at least one place holder replacing the image of the at least one content item (Janajri [0021] Such an action can cause keywords of each of the masked message objects to be displayed in readable form.  This display in readable form can be visible for only a short time, or can occur in sequence; [0043]; [0064] The message 115 may be displayed in its entirety, or it may be displayed a part at a time. In one embodiment, for instance, the message 115 may be displayed a word at a time, so that only one word is visible at any one time, and a sentence of the message appears word by word in sequential order; [0080] As shown in FIG. 4B, these headings or keywords 160 can all be displayed at the same time, or they can be displayed in sequence so only one of them is readable at any one time). However, Janajri does not teach:
a noise pattern replacing the image of the at least one content item
Dai Zovi teaches a system and method for securely displaying sensitive information against attempts to capture such information via screenshots [abstract]. Dai Zovi also teaches a noise pattern replacing the image of the at least one content item ([0021] Notably, merely randomizing the digits or injecting noise to obscure the sensitive information; [0077] Specifically, some embodiments of the secure display element module 319 can analyze the content of the keypad (or sensitive information) that is to be displayed.  If the content of the keypad contains, for example, alphanumerical data, then the secure display element module 319 can selectively choose to show bogus data (or "noise") that includes characters that are fake; [0078]; [0087]). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loughran, Ahuja, and Janajri to comprise a noise pattern replacing the image of the at least one content item. One would have been motivated to make such a combination to achieve an efficient system and method to display control of mobile messaging to ensure privacy. 

Response to Arguments
Applicant’s prior art arguments have been considered but are moot in view of the new ground of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171